Citation Nr: 1130278	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-47 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer claimed as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for basal cell carcinoma claimed as a result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to May 1946.

Initially, the Board notes that the Roanoke, Virginia RO (Roanoke RO) denied service connection for skin cancer (basal cell carcinoma) in an October 1989 rating decision.  In an October 2007 deferred rating decision, the Huntington RO determined that the Veteran's skin cancer claim should be reconsidered based on reconstructed radiation dose estimates.  Effective September 24, 1998, prostate cancer was added to the list of radiogenic diseases.  See Fed. Reg. 50,993-02 (Sept. 24, 1998).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued in November 2008 by the Huntington RO that, in pertinent part, denied the above claims.  In November 2009, the Veteran perfected his appeal with regard to these issues.

In July 2011, the Veteran and his spouse testified during a videoconference hearing before the undersigned at the RO; a copy of the transcript is associated with the record. 

The issue of entitlement to service connection for a respiratory disorder, emphysema, was raised during the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was stationed in the VA-defined Nagasaki area from December 1, 1945 to January 6, 1946 and, as such, he is presumed to have been exposed to ionizing radiation in service.

2.  Although the Veteran has been diagnosed with prostate cancer and basal cell carcinoma (skin cancer), both radiogenic diseases, the most probative medical evidence of record is against a nexus between these disorders and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, to include as due to exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2010).  

2.  The criteria for service connection for basal cell carcinoma, to include as due to exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010), was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

VA's notice requirements also apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In March and September of 2007 pre-rating notice letters, the RO described the evidence necessary to substantiate service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also informed the Veteran of how disability ratings and effective dates are assigned consistent with Pelegrini and Dingess.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided on appeal. Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, pertinent private and VA treatment records, a hearing transcript, dose estimates, and medical opinions have been associated with the record.  Although the Veteran has been in receipt of Social Security Administration (SSA) benefits, SSA confirmed that he never applied for supplemental income or disability benefits, therefore a remand to obtain SSA records is not warranted.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed.Cir.2010) ("The language of the statute is explicit: not all medical records or all SSA disability records must be sought-only those that are relevant to the veteran's claim.").  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on the Veteran's behalf.  During the Board hearing, the undersigned explained what was needed to substantiate the Veteran's service-connection claims and suggested evidence to support his claims.  The Board therefore concludes that it has fulfilled its duties under the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

II. Analysis

During the Board hearing, the Veteran testified that, within three or four days after the bomb was dropped on Nagasaki, they bivouacked in the area where it was dropped and it was their duty to check out and see what damage the bomb had done.  The Veteran indicated that neither his VA physician nor his private dermatologist has given opinions as to what might have caused his prostate and/or skin cancers.  After service, he was employed as a truck driver and later with the railroad.  The Veteran stated that the first time he noticed the skin lesions he was around 65 years old and his spouse indicated that he had had prostate surgery in 1989 or 1990.
 
In general, service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In addition, service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of direct service connection there must be: (1) medical evidence of a current disability; (2) medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; (3) and, medical evidence of a nexus between an in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to claims based on the theory of exposure to ionizing radiation, service connection for a disorder that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999).

First, qualification under the presumptive provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) occurs when a veteran develops one the listed cancers and establishes his (or her) participation in a "radiation risk activity."  A radiation risk activity is defined as (i) onsite participation in a test involving the atmospheric detonation of a nuclear device; (ii) the occupation in Hiroshima or Nagasaki, Japan by the United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or (iii) internment as a prisoner of war in Japan during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki, Japan during the period beginning on August 6, 1945, and ending on July 1, 1946.  See 38 U.S.C.A. § 1112(c )(3) (B) (West 2002); 38 C.F.R. § 3.309(d)(3) (2010).

Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b)(2) or established by competent scientific or medical evidence to be a radiogenic disease), and if the VA Under Secretary for Benefits determines that a relationship does in fact exist between the disease and the veteran's exposure in service.  38 C.F.R. § 3.311(b).  When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  If any of the three requirements listed at 38 C.F.R. § 3.311(b)(1)(i), (ii) and (iii) has not been met, it shall be determined that a disease has not resulted from exposure to ionizing radiation under such circumstances.

Third, even if a veteran does not meet the requirements of 38 C.F.R. § 3.309(d)(3) (presumptive service connection) and 38 C.F.R. § 3.311(b) (service connection based on the certain conditions specified in that regulation), the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the veteran is not precluded from establishing service connection with proof of actual direct causation).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To consider the Veteran's service-connection claims based on exposure to ionizing radiation, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service, as a result of: (a) participation in the atmospheric testing of nuclear weapons; (b) the occupation of Hiroshima or Nagasaki, Japan from September 1945 until July 1946; or (c) other activities as claimed; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations.  38 C.F.R. § 3.311(b) (2009). Here, the Veteran meets the criteria for all three of these requirements.

With regard to requirement (1), the Defense Threat Reduction Agency (DTRA) confirmed in June 2008 that the Veteran's Marine Corps unit ("A" Company, 2nd Motor Transport Battalion) participated as a member of the American occupation forces in the Nagasaki area from December 1, 1945 to January 6, 1946 and, as such, he is presumed to have been exposed to ionizing radiation in service.

With regard to requirement (2), private and VA post-service treatment records show that the Veteran has been diagnosed with and treated for prostate cancer and for basal cell carcinoma (skin cancer).  Both prostate cancer and skin cancer are radiogenic diseases listed under 38 C.F.R. § 3.311(b)(2).  See 38 C.F.R. § 3.311(b)(2)(vii), (xxiii).

With regard to requirement (3), both of these diseases must become manifest five years or more after exposure.  See 38 C.F.R. § 3.311(b)(5)(iv).  The Veteran's prostate cancer was first diagnosed in July 1990 and basal cell carcinoma was first diagnosed in July 1980 and again in May 1995, which were 44, 34 and 49 years after his discharge from active military service in May 1946, respectively.  

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

In an October 2008 response, the DTRA provided a reconstructed dose estimate for the Veteran based on the Hiroshima/Nagasaki dose reconstructions recently examined by the National Research Council's May 2003 report on the DTRA's dose reconstruction program.   The Veteran's external gamma doses, internal doses to the prostate from the inhalation and ingestion of contaminants, and skin doses are as follows:

- Total external gamma dose: 0.06 rem
- Upper bound total gamma dose: 0.17 rem

- Internal committed alpha dose to the prostate: 0.009 rem
- Upper bound committed alpha dose to the prostate: 0.09 rem

- Internal committed beta plus gamma dose to the prostate: 0.004 rem
- Upper bound committed beta plus gamma dose to the prostate: 0.04 rem

- Total skin dose beta plus gamma (chest): 0.81 rem*
- Upper bound total skin dose beta plus gamma (chest): 2.4 rem

*Includes the contribution from the external gamma dose component.  

The DTRA added that none of the troops participating in the occupation of Japan received a dose from neutron radiation.

Next, the claim was forwarded to the Under Secretary for Benefits, in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(c).  The Under Secretary of Benefits issued an October 2008 opinion which concluded that after a review of the evidence in its entirety, there was no reasonable possibility that the Veteran's cancers (prostate, two basal cell carcinomas of the skin) can be attributed to occupational exposure to ionizing radiation during military service.  

The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate and skin cancers.  The cancer model for "Non-melanoma skin-Basal Cell" was used for each skin lesion.  (Basal cell carcinomas are considered more radiogenic than squamous cell carcinomas.).  The program calculated a 99th percentile values for the probability of causation of 0.38% for the prostate cancer and 18.19% for each basal cell carcinoma.  As the second skin lesion could have been a second primary rather than a recurrence, the lesions were regarded as separate.  The IREP program for calculating the possibility that any one of these three cancers could have been attributed to radiation exposure was also run; probability of causation was 33.33%.  In light of the above, it was their opinion that it is unlikely that any of the Veteran's cancers (prostate and two basal cell carcinomas of the skin) can be attributed to ionizing radiation exposure while in military service.

As stated above, service connection for a condition claimed to be attributable to ionizing radiation exposure during service may be established in one of three ways: (a) presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for radiation-exposed veterans, (b) directly service connected after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed condition is a radiogenic disease, or (c) directly service connected by showing that the disease was incurred during or aggravated by service.

Initially, the Board notes that the Veteran's claim fails on a presumptive basis pursuant to 38 C.F.R. § 3.309(d).  Though the Veteran qualifies as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3)(i), prostate and skin cancers are not among the presumptive diseases listed under 3.309(d)(2).  Thus, service connection on a presumptive basis due to exposure to ionizing radiation is not warranted.  

The Board has also considered whether service connection may be granted on a direct basis, to include under the special framework of 38 C.F.R. § 3.311.  However, as there is no evidence to establish that prostate and/or skin cancer was incurred during service, within one year of the Veteran's discharge from service, or may otherwise be related to service, service connection on a direct basis or presumptive basis under 38 C.F.R. §§ 3.303(d) and 3.309(a) is not warranted.  See Combee, 34 F.3d 1039 (Fed. Cir. 1994).  

There are no clinical findings, or diagnoses, of prostate or skin cancer during service or for many years thereafter.  Service treatment records reflect no complaints, or findings, of prostate or skin cancer.  Neither private nor VA treatment records contain a medical opinion linking prostate or skin cancer to the Veteran's service, or show that they were manifested to a compensable degree within one year of service discharge.  Instead, private records show that the Veteran was not diagnosed with prostate cancer until 1990 and that skin cancer was first diagnosed in 1980, more than 34 years after his discharge from service.  During his testimony, the Veteran indicated that neither of his treating physicians has given opinions as to the cause of the claimed disabilities.  

The Board acknowledges that the Veteran submitted a copy of a June 2007 study done by the NIOSH titled, Report to the Senate Appropriations Committee on the Radiogenicity of Specific Cancers under the Energy Employees Occupational Illness Compensation Program Act of 2000 as Amended, in support of his claims.  The NIOSH concluded that: 

[r]eview of the evidence of radiogenicity of specific cancers indicates that there is strong epidemiologic evidence for the radiogenicity of basal cell carcinoma and insufficient evidence for larynx, CLL, lymphoma (Hodgkin's), male genitalia, oral cavity, prostate, skin (squamous cell), uterus, and malignant melanoma.

The Board finds that this study lacks probative weight because it does not specifically address the Veteran, to include his medical history documented in the claims file.  In a long line of cases, the United States Court of Appeals for Veterans Claims has consistently held that medical treatise evidence that is generic and inconclusive as to the specific facts in a case was insufficient to establish causal link.  See, e.g., Mattern v. West, 12 Vet. App. 222 (1999).  Moreover, although this study appears to indicate that there may be a link between basal cell carcinoma and radiation exposure, it found insufficient evidence to establish a link between radiation exposure and prostate cancer.  Neither the Veteran nor his representative has presented or identified any other medical evidence or opinion that supports a finding of service connection for prostate or skin cancer, on any basis.

The Board notes that there is no persuasive medical evidence of a nexus between the Veteran's claimed disabilities and service, to include as due to exposure to ionizing radiation.  In fact, the most persuasive medical opinion on the question of etiology of the disabilities under consideration weighs against the claims.  

With regards to direct service connection under 38 C.F.R. § 3.311, the Undersecretary of Benefits opined that there was no reasonable possibility that the Veteran's prostate or skin cancers resulted from radiation exposure in service.  Thus, the claims fail on that basis.  

Currently, the only other evidence supporting the Veteran's claims that his prostate and skin cancers are due to radiation exposure in service are the Veteran's testimony and statements.  Neither disease is a disability for which lay evidence of etiology is competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A layperson can provide evidence as to some questions of etiology or diagnosis, but the question of a medical relationship between the Veteran's prostate and skin cancers and active service requires more than direct observation to resolve, and is not in the category of questions that lend themselves to resolution by lay observation.  Id.; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Multiple medical evaluations and laboratory tests are needed to make such diagnoses.  Accordingly, the Veteran is not competent to opine on this question, and thus his statements asserting a relationship between his prostate and skin cancers and active service are not probative.  Finally, the Board notes that the Veteran has not claimed that he had symptoms of either disability in service which continued after service discharge. 

For all the foregoing reasons, the Veteran's claims for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for basal cell carcinoma is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


